Citation Nr: 1504379	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-17 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was previously remanded by the Board in May 2014 it was remanded for further development adjudicative action.  The issue remanded by the Board in May 2014 is again before the Board for appellate review.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran is claiming that a compensable rating is warranted for his erectile dysfunction because he has penile deformity due to Peyronie's disease for which service connection is warranted. 

The record confirms that the Veteran has penile deformity due to Peyronie's disease.  Therefore, the issue of entitlement to service connection for Peyronie's disease must be developed and adjudicated by the originating agency before the Board decides the issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran and his representative should be provided all required notice in response to the claim for service connection for Peyronie's disease.

2.  The RO or the AMC should undertake any other indicated development.

3.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for Peyronie's disease and inform him of his appellate rights with respect to the decision.

4.  If any evidence pertinent to the issue on appeal is received, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



